Per curiam.
David Joseph Hirsch filed a petition for voluntary surrender of his license. The review panel of the State Disciplinary Board accepted his admission that he had pled guilty to two counts of a federal indictment involving racketeering and criminal forfeiture, in violation of 18 USC § 1963. His plea of guilty constitutes grounds for disbarment under Standard 66 of Bar Rule 4-102. The review panel recommended that his petition be granted, and the State Bar did not object.
Having reviewed the file, we approve and adopt the review panel’s recommendation and accept Hirsch’s petition for the voluntary surrender of his license, which is equivalent to disbarment. Hirsch is reminded of his obligations to protect the interests of his clients and to comply with the other requirements of Bar Rule 4-219 (c).

Voluntary surrender of license accepted.


All the Justices concur.

Ballard, Spahr, Andrews & Ingersoll, Leslie Smith, for Hirsch.